UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File #333-174894 Patriot Berry Farms, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 38-3832726 (IRS Employer Identification Number) 7380 Sand Lake Road, Suite 500 Orlando, FL 32819 (Address of principal executive offices)(Zip Code) (503) 505-6946 (Issuer’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso Nox As of February 18, 2014, there are 71,409,871 shares of common stock outstanding. PATRIOT BERRY FARMS, INC. QUARTERLY REPORT ON FORM 10-Q December 31, 2013 TABLE OF CONTENTS PAGE PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 2 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT All references in this Quarterly Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Patriot Berry” and the “Registrant” refer to Patriot Berry Farms, Inc. unless the context indicates another meaning. 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Patriot Berry Farms, Inc. (A Development Stage Company) Financial Statements (Unaudited) December 31, 2013 Index to the Financial Statements (Unaudited) December 31, 2013 Balance Sheets (Unaudited) as of December 31, 2013 and March 31, 2013 2 Statements of Operations (Unaudited) for the nine month periods ended December 31, 2013 and 2012, and for the three month periods ended December 31, 2013 and 2012, and for the period from December 15, 2010 (Inception) to December 31, 2013 3 Statements of Cash Flows (Unaudited) for the nine month periods ended December 31, 2013 and 2012, and for the period from December 15, 2010 (Inception) to December 31, 2013 4 Notes to the Financial Statements (Unaudited) 5-8 4 Patriot Berry Farms, Inc. (A Development Stage Company) Balance Sheets (Unaudited) December 31, March 31, ASSETS Current assets: Cash $ $ Total current assets Property and Equipment (Note 6) - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Related party advances (Note 3) Note payable - current (Note 6) - Total current liabilities Note payable - noncurrent (Note 6) - Total long-term liabilities - Total liabilities Commitments Stockholder's Equity (Deficit) Common stock, par value $0.001, 100,000,000 shares authorized, 71,409,871 and 69,720,000 issued and outstanding as of December 31, 2013 and March 31, 2013, respectively Additional paid-in capital ) Deficit accumulated during the development stage ) ) Total stockholder's equity (deficit) ) Total liabilities and stockholder's equity (deficit) $ $ See accompanying notes to the financial statements. 5 Patriot Berry Farms, Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Nine Months Ended December 31, 2013 For the Nine Months Ended December 31, 2012 For the Three Months Ended December 31, For the Three Months Ended December 31, From Inception (December 15, 2010) Through December 31, Net Revenue $
